Citation Nr: 0936647	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-32 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from August 1942 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

On a VA Form 9 dated in October 2007, the Veteran indicated a 
desire to appeal, in part, an issue pertaining to 
"ringing."  The Board assumes the Veteran is referring to 
tinnitus.  This issue is not currently on appeal and is 
referred back to the RO for appropriate development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An October 2001 rating decision denied service connection 
for hearing loss; the veteran was notified thereof and of his 
appellate rights, but did not appeal the denial which became 
final.

2.  The evidence received since the October 2001 rating 
decision is either duplicative of evidence previously 
submitted or the evidence, by itself or when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim


CONCLUSIONS OF LAW

1.  The October 2001 rating decision, which denied 
entitlement to service connection for hearing loss, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  None of the evidence received subsequent to the October 
2001 rating decision is new and material, and the claim for 
service connection for hearing loss has not been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions. 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a). After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits. Specifically, the discussion in a March 2007 
VCAA letter has informed the appellant of the information and 
evidence necessary to warrant entitlement to service 
connection for hearing loss.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim as well as notice of the types of 
evidence necessary to establish an effective date or a 
disability evaluation for the issue on appeal in a March 2007 
letter.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material. The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants. Because these requirements define particular types 
of evidence, when providing the notice required by the VCAA 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of evidence that must be presented. 
This notice obligation does not modify the requirement that 
VA must provide a claimant notice of what is required to 
substantiate each element of a service- connection claim.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Accordingly, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought.  The appellant was 
provided with proper notice as required by Kent in the March 
2007 letter.

In this case, the RO's decision came after notification of 
the veteran's rights under the VCAA.  The VCAA notice was 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on the claim decided herein has been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  

In this case, the veteran's service treatment records are 
unfortunately unavailable.  The record documents efforts by 
the RO to obtain these records, or a reconstruction thereof, 
including multiple requests to the National Personnel Records 
Center (NPRC).  However, the NPRC has unambiguously informed 
the RO that the veteran's service records are not available 
and that there are no alternative records.  Based on the 
foregoing, it is clear that further requests for service 
treatment and personnel records for the veteran would be 
futile.  The veteran has been informed that his service 
records are unavailable in November 1998.  The Veteran's 
representative acknowledged that the service treatment 
records were missing in the August 2009 statement.  See 
McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991). 

The Veteran's representative has requested that the Veteran 
be afforded a VA examination to determine the etiology of his 
hearing loss.  As set forth below, the claim is not being 
reopened as the Board has determined that new and material 
evidence has not been received to reopen the claim.  Thus, no 
examination is necessary.  See 38 C.F.R. § 
3.159(c)(4)(C)(iii) (providing that the duty to provide a VA 
medical examination applies only if new and material evidence 
is presented or secured).

In July 2007, the Veteran indicated that he did not have any 
further information or evidence to submit to substantiate his 
claim.  

The Board finds the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issue 
adjudicated by this appeal.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.

Analysis

In September 1998, the Veteran submitted a claim of 
entitlement to service connection for left ear hearing loss.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For certain chronic disorders, to include sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In April 1999, the RO denied service connection for hearing 
loss.  The RO found that there was no evidence of treatment 
in service for hearing loss and there were no treatment 
records dated shortly after discharge which would support the 
claim.  The Veteran was informed of the decision and of his 
procedural and appellate rights via correspondence dated the 
same month.  

In April 2000, the Veteran submitted a statement requesting 
copies of his service treatment records.  He also requested 
that his claim for compensation for impaired hearing be 
reopened.  This document does not express dissatisfaction or 
disagreement with the April 1999 rating decision denying 
service connection for hearing loss.  It does not meet the 
requirements of 38 C.F.R. § 20.201 and does not constitute a 
notice of disagreement.  No other communication was received 
from the Veteran during the appeal period which can be 
construed as a notice of disagreement.  As a result, the 
April 1999 rating decision denying service connection for 
hearing loss is final.  In general, unappealed RO rating 
decisions are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

The RO correctly treated the April 2000 statement as an 
attempt to reopen the claim of entitlement to service 
connection for hearing loss.  In October 2001, the claim was 
again denied based on a lack of evidence linking currently 
existing hearing loss to active duty service.  The Veteran 
was informed of this decision and of his procedural and 
appellate rights via correspondence dated the same month.  No 
communication was received from the Veteran within the 
pertinent appeal period.  The October 2001 rating decision 
which denied service connection for hearing loss is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In October 2006, the Veteran submitted a statement indicating 
an intent to reopen the claim of entitlement to service 
connection for hearing loss based on noise exposure.  

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is received since the last final decision.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Evans v. West, 
12 Vet. App. 22 (1998).

The definition of "new and material evidence" is set forth in 
38 C.F.R. § 3.156(a).  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
Furthermore, for purposes of the "new and material" evidence 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). 

The evidence of record at that time of the October 2001 
rating decision, which is the most recent final denial of 
service connection for hearing loss, consists of the 
Veteran's service personnel records, private medical records, 
VA medical records and reports of VA examinations.  

The service personnel records document that the Veteran 
received two months of coast artillery basic training.  He 
was then assigned as a postal clerk for nine months and was a 
chaplain's assistant for 14 months.  He finished his military 
service as an automotive mechanic for the last six months.  
He served overseas as documented by the award of the 
European, African, Mediterranean ribbon.

The private treatment records dated from 1993 to 1998 include 
a record referencing hearing loss of both ears on a medical 
problem list.  None of the records included any information 
pertaining to the etiology of the hearing loss.  

The report of a December 1998 VA audiological examination 
reveals the Veteran reported hearing loss which began in 
combat during World War II.  He reported that his left ear 
drum was ruptured while on the front lines and that he 
received evaluation by medics.  He also reported he was 
exposed to 90 mm guns for approximately 3 and 1/2 years.  
Audiological evaluation revealed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
60
65
70
LEFT
50
55
85
100
100

Speech audiometry revealed speech recognition ability of 52 
percent in the right ear and of 4 percent in the left ear.  
The diagnosis was bilateral sensorineural hearing loss.  

In April 1999, the Veteran wrote that he landed in France six 
days after D Day.  He indicated that A, B and C Batteries 
were attached to different units to provide artificial 
moonlight and Headquarters Battery was attached to Antwerp X 
Command.  

The claim of entitlement to service connection for hearing 
loss was denied by the RO in October 2001 as the evidence of 
record failed to relate the Veteran's current hearing loss to 
his military service.  

The evidence added to the record subsequent to the October 
2001 rating decision which denied service connection for 
hearing loss consists of VA clinical records  and statements 
from the Veteran.  None of this evidence is new and material.    

The VA clinical records, dated from 2000 to 2007, document 
complaints and treatment for hearing loss and the fact that 
the Veteran was fitted with hearing aids.  The records do not 
include any evidence pertaining to the etiology of the 
hearing loss.  This evidence is not new and material.  The 
Court has held that additional evidence, which consists of 
records of post-service treatment that do not indicate in any 
way that a condition is service connected, is not new and 
material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  

In October 2007, the Veteran wrote that he drove the chaplain 
on the combat line.  This evidence is not new and material.  
This evidence is redundant of evidence previously of record.  
The fact that the Veteran was alleging his hearing loss was 
due to exposure to combat noise was previously of record at 
the time of the prior final denial of service connection for 
hearing loss.  The Veteran's opinion that his current hearing 
loss was due to his military service was also of record at 
the time of the prior final denial.  

The Board finds that the evidence added to the record 
subsequent to the October 2001 rating decision which denied 
service connection for hearing loss is either duplicative of 
evidence previously submitted or the evidence, by itself or 
when considered with previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim.  Therefore, the Board finds that new and material 
evidence has not been received to reopen the claim of 
entitlement to service connection for hearing loss.  


ORDER

New and material evidence having not been received, the 
October 2001 RO decision, which denied entitlement to service 
connection for hearing loss, remains final; the appeal is 
denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


